Morgan, J.
This is an attempt on the part of several creditors of the deceased A. C. Hearing, to force his widow to place upon the inventory of tho property of his estate several policies of insurance which had been effected on his life. The policies are issued iu favor of his wife, and his wife and child, or have been transferred to them. One of the policies was on the life of another man, transferred by the assured to Hearing, and by him transferred to his wife.
Mrs. Hearing had obtained a separation of property from her husband, and a judgment against him for $2500, with legal interest from twenty-seventh July, 1854. Upon this judgment fieri facias issued, and was returned nulla bona. Subsequently her counsel received from her husband $475 50 by the sale and transfer to her of all the furniture and movables of the deceased in the house No. 21 Hospital street.
The premiums on^thc policies in controversy have been paid by *327Mrs. Hearing, or the. policies were issued directly for her benefit and the benefit of her child.
Admitting that the judgment of separation is worthless, upon which we express no opinion, the question we are called upon to decide is whether these policies should be inventoried as a part of Hearing’s •estate, and thus made liable for his debts, or whether they belong to ,his wife and child1?
We think the latter. A man may take out a policy of insurance on his life in the name of any one, or having taken it out in his own name, he may, with the consent of the assurers, transfer it to whom he pleases. A policy of insurance is not a piece of property; it is the ■evidence of a contract, the contract being that a certain sum of money will be paid upon the happening of a certain event, to a particular person named in the policy, or who may be the legal holder thereof. A creditor may have the life of his debtor insured, even without the ■consent of his debtor. A husband has the right, we think, to insure his life in the interest of his wife and child, as well as in the iuterest ■of his creditor, and his obligation to provide for them in case of his death is certainly well recognized. If the policy issues to the wife, or is properly transferred to her, the amount stipulated therein belongs to her when tile event insured against happens, and she can not be forced to inventory it as a part of her husband’s estate. The object be had in view would be defeated if a contrary doctrine prevailed. It is the wife whom the husband seeks to protect when he insures his life in her behalf; otherwise he would not insure in her name. He has no need to protect his creditors by such a mode, for they can protect themselves.
It is therefore ordered, adjudged and decreed that the judgment of ■the district court be affirmed with costs.